NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                              Submitted November 9, 2016* 
                               Decided November 10, 2016 
                                              
                                         Before 
 
                                DIANE P. WOOD, Chief Judge 
                        
                                 JOEL M. FLAUM, Circuit Judge 
                        
                                DIANE S. SYKES, Circuit Judge 
 
No. 16‐1908 
 
DEBRA A. FOSTER,                               Appeal from the United States District 
      Plaintiff‐Appellant,                     Court for the Northern District of 
                                               Illinois, Eastern Division. 
      v.                                        
                                               No. 13 C 04690 
CAROLYN W. COLVIN, Acting                       
Commissioner of Social Security,               Geraldine Soat Brown, 
      Defendant‐Appellee.                      Magistrate Judge. 
                                                
                                        O R D E R 

        In this employment‐discrimination suit, Debra Foster appeals from the grant of 
summary judgment for her former employer, the Social Security Administration. Foster 
asserted that she was subjected to disparate treatment and a hostile work environment 
because of her race, gender, and disability, see 42 U.S.C. § 2000e (Title VII) and 29 U.S.C. 
§ 791 (the Rehabilitation Act), and that she suffered retaliation for complaining to a 
                                                 
            * We have unanimously agreed to decide the case without oral argument because 

the briefs and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 16‐1908                                                                           Page 2 
 
training coordinator about an instructor and for filing an EEO complaint. The 
magistrate judge determined that no reasonable jury could find in her favor on any of 
her claims. We affirm. 
        
       The following description of events is taken largely from the agency’s statement 
of material facts, which Foster failed to counter in the manner required by Northern 
District of Illinois Local Rule 56.1(b)(3) and which the district court properly deemed 
undisputed for the purposes of summary judgment. See Boss v. Castro, 816 F.3d 910, 914 
(7th Cir. 2016). Foster, an African‐American woman, was hired in 2010 by the Social 
Security Administration as a Claims Authorizer through the “Ticket to Work” program 
for individuals with disabilities. Foster testified that she was diagnosed with depression 
more than 30 years ago and previously received disability benefits for it. At SSA, only a 
human‐resources employee knew that she had a disability.   
        
       Foster believed that the agency discriminated against her by giving her poor 
training and mentoring. In her view the initial training received by all new hires was 
deficient, and others in her training class received more instructor attention. She also 
thought that the agency did not properly accommodate her multiple requests for more 
refresher training—on top of the one‐on‐one case assistance she had received from her 
assigned mentors as well as two months of prior refresher training that she had 
requested and received. In her first year, she twice requested and received a new 
mentor; she believed that her mentors had graded her harshly, took too long to return 
her work, and did not communicate effectively.   
        
       Foster also disputed her negative performance evaluations, which, she believed, 
were discriminatory and reflected a hostile work environment. Most of her reviews 
highlighted her difficulties performing the work. Foster did receive the highest rating 
on her first annual performance review, but that review also pointed out that she 
struggled working on cases independently, rushed to meet productivity goals, and had 
not progressed enough. Foster blamed insufficient training for these shortcomings. 
        
       Foster also asserted retaliation after she told a training coordinator of a comment 
that her instructor had made about the Obama administration. The instructor, she said, 
thereafter would not let her take a makeup test and graded her unfairly. She also 
believed that she was mistreated after filing her EEO complaint; her mentors took 
longer to return her work, and she received negative evaluations. 
        
No. 16‐1908                                                                         Page 3 
 
        A magistrate judge, presiding by consent, see 28 U.S.C. § 636(c)(1), granted 
summary judgment in favor of the agency. The magistrate judge determined that 
Foster’s discrimination and retaliation claims failed because she could not show that she 
suffered any material adverse employment action, an essential element for a prima facie 
case for both claims. Her disability‐discrimination claim also failed because she 
presented no evidence that any of her supervisors or mentors knew about her disability. 
Nor did she produce evidence that SSA had subjected her to harassment that was 
sufficiently severe or pervasive to suggest a hostile work environment.   
         
        On appeal Foster has submitted a brief that essentially raises the same arguments 
that she raised in the district court. But she has failed to develop any argument that 
would provide a basis to disturb the judgment. See FED. R. APP. P. 28(a)(8). We have 
reviewed the record and considered all of Foster’s arguments, and we AFFIRM for 
substantially the same reasons stated by the district court.